Case 1:05-md-01720-MKB-JO Document 7317 Filed 12/05/18 Page 1 of 1 PageID #: 107983




                                                          MERRILL G. DAVIDOFF
                                                          MANAGING SHAREHOLDER, CHAIRMAN EMERITUS
                                                          p. 215.875.3084 mdavidoff@bm.net

                                             December 5, 2018


     VIA ECF

      The Honorable Judge Margo K.                  The Honorable Magistrate Judge James
      Brodie                                        Orenstein
      United States District Court for the          United States District Court for the
       Eastern District of New York                  Eastern District of New York
      225 Cadman Plaza East                         225 Cadman Plaza East
      Brooklyn, New York 11201                      Brooklyn, NY 11201

     Re:    In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
            Case No. 1:05-MD-1720-(MKB)(JO)

     Dear Judges Brodie and Orenstein:

             Pursuant to paragraph 19 of the Class Settlement Order and Final Judgment and paragraph
     21 of the Definitive Class Settlement Agreement, Class Plaintiffs respectfully request the Court’s
     approval of the estimated tax payments for the 4th quarter of 2018 in the amount of $7,500,000.00
     for the Class I Cash Settlement Fund, and $1,600,000.00 for the Class II Interchange Settlement
     Fund. These payments are based upon the calculations prepared by the accounting firm Miller
     Kaplan Arase LLP, and are due on or before December 17, 2018.

                                             Respectfully submitted,

      /s/ K. Craig Wildfang              /s/ Merrill G. Davidoff            /s/ Alexandra S. Bernay
      K. Craig Wildfang                  H. Laddie Montague, Jr.            Patrick J. Coughlin
      Thomas J. Undlin                   Merrill G. Davidoff                Alexandra S. Bernay
      Robins, Kaplan, Miller             Berger Montague PC                 Robbins Geller
        & Ciresi L.L.P.                                                     Rudman & Dowd LLP


     cc:    All Counsel via ECF




                                                                 1818 MARKET STREET, SUITE 3600
                                                                 PHILADELPHIA, PA 19103
                                                                 215.875.3000 BERGERMONTAGUE.COM
